   Case: 1:19-cv-07190 Document #: 100 Filed: 01/12/21 Page 1 of 5 PageID #:5023




                         IN THE UNITED STATES DISTRICT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CRAIGVILLE TELEPHONE CO. d/b/a               )
ADAMSWELLS; and CONSOLIDATED                 )
TELEPHONE COMPANY d/b/a CTC                  )
                                             )
               Plaintiffs,                   )      No. 1:19-cv-07190
                                             )
       vs.                                   )      Judge John Z. Lee
                                             )
T-MOBILE USA, INC.; and                      )
INTELIQUENT, INC.                            )
                                             )
               Defendants.                   )


                T-MOBILE USA, INC.’S PARTIAL MOTION TO DISMISS
                   PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Defendant, T-Mobile USA, Inc. (“TMUS”), by and through its attorneys, respectfully

submits this Partial Motion to Dismiss Plaintiffs’ Second Amended Complaint (ECF No. 94

(“SAC”)) pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

       Plaintiffs’ SAC is nothing more than a meritless motion for reconsideration of this

Court’s November 16, 2020 decision (ECF No. 91, the “Decision”) dismissing in large part

Plaintiffs’ First Amended Complaint. Although TMUS denies liability on all claims, this motion

seeks the dismissal, with prejudice, of only the reasserted claims that the Court previously

dismissed in its Decision.

       In the Decision, the Court rejected Plaintiffs’ theory that they suffered injury in the form

of “lost access charges” due to TMUS’s use of local ring back tones (“LRBT” (or what Plaintiffs

call “fake ring tones”)) generated on calls that took longer than a certain amount of time to

connect. As the Court explained:

       [C]ommon sense dictates that a caller who encountered ringing would have
   Case: 1:19-cv-07190 Document #: 100 Filed: 01/12/21 Page 2 of 5 PageID #:5024




       stay[ed] on the line longer than one who met with dead air. As a result, fake ring
       tones improve, not worsen, the odds that calls connect, increasing rather than
       reducing Plaintiffs’ opportunity to earn access charges. Indeed, consistent with
       that logic, the complaint is bereft of any “factual content” showing that Plaintiffs
       have lost access[] charges as a result of the alleged false ringing.

Decision at 9 (emphasis in original) (internal citations omitted).

       Plaintiffs’ SAC ignores this Court’s rationale for dismissing Plaintiffs’ “lost access

charges” theory of injury, and merely repeats the claim without adding anything material.

Indeed, as before, the SAC does not identify a single instance when Plaintiffs allegedly lost an

access charge as a result of LRBT. Plaintiffs instead mischaracterize FCC documents that they

previously raised (both in the First Amended Complaint as well as in Plaintiffs’ opposition to the

Defendants’ previously filed motions to dismiss), in an ill-considered attempt to persuade the

Court that its conclusion quoted above was wrong. The FCC documents do not contradict or

undermine the reasoning in this Court’s Decision. The FCC did not find callers were likely to

hang up sooner if they heard LRBT than if they heard dead air. Similarly, Plaintiffs’ reliance on

an FCC document for the assertion that intermediate providers who insert LRBT are unable to

“hand back” a call is meaningless. Among other things, the SAC does not allege a single

instance of either Defendant inserting LRBT while acting as an intermediate provider, much less

for a call that failed to connect to one of Plaintiff’s networks as a result. In fact, the Consent

Decree that forms the centerpiece of the SAC talks only about TMUS using LRBT as an

originating carrier.

       In sum, the SAC’s renewed claim for access charges is no more plausible than it was in

Plaintiffs’ prior complaint, and the Court should again dismiss that claim.

       Plaintiffs’ RICO and RICO conspiracy claims in the SAC (Counts IV-V) fail for the same

reasons identified in the Decision – namely, because Plaintiffs do not plausibly allege that

TMUS intended to defraud anyone of money or property. See id. at 20. As before, Plaintiffs’


                                                 2
   Case: 1:19-cv-07190 Document #: 100 Filed: 01/12/21 Page 3 of 5 PageID #:5025




conclusory allegations that TMUS inserted LRBT into calls for the purpose of defrauding them

out of access charges are implausible in the face of other allegations in the SAC supporting the

reasonable inference that TMUS inserted LRBT “either to ‘influence’ callers to stay on the line,

not ‘to hang up’ prematurely . . . or else simply to improve their subscribers’ user experience

while their calls sought connection.” Id. (emphasis in original).

       Plaintiffs’ tortious interference claim (Count VI) must also be dismissed, because, as this

Court held in its Decision, Plaintiffs’ allegations show that TMUS did not “desire to harm”

Plaintiffs, but rather acted with a “desire to minimize its costs.” Id. at 21-22. The allegations on

which the Court based its Decision remain completely unchanged in the SAC, and Plaintiffs do

not add any new allegations providing a plausible basis to conclude otherwise.

       Finally, Plaintiffs’ ICFA claim (Count VII) should be dismissed because Plaintiffs still do

not allege a meaningful connection between the purported conduct at issue and the state of

Illinois. In its prior complaint, Plaintiffs alleged that Defendant Inteliquent, Inc. (“Inteliquent”)

“has its headquarters in Illinois.” The Court found that was insufficient. Decision at 23.

Plaintiffs’ new allegations in the SAC – such as the contention that Defendant Inteliquent may

have taken actions “in, or at the direction of employees located in, its Chicago, Illinois

headquarters,” SAC ¶ 471 – does not add anything, as these are merely things associated with

having a headquarters in Illinois (which the Court already found to be an insufficient basis for an

ICFA claim). Decision at 23. Critically, the SAC still does not allege that any customer heard

LRBT in Illinois, a failing noted by the Court in its Decision. Id. Plaintiffs’ ICFA claim also

fails for the additional reason that the SAC does not plead any nexus to consumer injury.

       For these reasons, and as set forth more fully in TMUS’s accompanying memorandum of

law, TMUS’s motion to dismiss the SAC to the same extent the Court dismissed Plaintiffs’ prior




                                                 3
   Case: 1:19-cv-07190 Document #: 100 Filed: 01/12/21 Page 4 of 5 PageID #:5026




iteration of the same claims in its Decision should be granted and those claims should be

dismissed with prejudice.

Dated: January 12, 2021                          Respectfully submitted,



                                                 /s/ Nigel F. Telman
                                                 Nigel F. Telman
                                                 PROSKAUER ROSE LLP
                                                 Three First National Plaza
                                                 70 West Madison, Suite 3800
                                                 Chicago, IL 60602
                                                 (312) 962-3550
                                                 (312) 962-3551 (fax)
                                                 ntelman@proskauer.com

                                                 Bradley I. Ruskin (admitted pro hac vice)
                                                 Michael T. Mervis (admitted pro hac vice)
                                                 Baldassare Vinti (admitted pro hac vice)
                                                 PROSKAUER ROSE LLP
                                                 11 Times Square
                                                 New York, New York 10036
                                                 (212) 969-3249
                                                 (212) 969-2900
                                                 bruskin@proskauer.com
                                                 mmervis@proskauer.com
                                                 bvinti@proskauer.com




                                           4
   Case: 1:19-cv-07190 Document #: 100 Filed: 01/12/21 Page 5 of 5 PageID #:5027




                                  CERTIFICATE OF SERVICE

       I, Nigel F. Telman, one of the attorneys for Defendant T-Mobile USA, Inc., certify that I

caused a copy of the attached PARTIAL MOTION TO DISMISS to be served by email via the

Court’s ECF System, upon counsel for Plaintiffs:


                                       David T.B. Audley
                                        Mia D. D’Andrea
                                    Chapman and Cutler LLP
                                    111 West Monroe Street
                                    Chicago, IL 60603-4080
                                  Email: audley@chapman.com
                                  Email: dandrea@chapman.com

                                       Cathy A. Hinger
                                       G. David Carter
                              Womble Bond Dickinson (US) LLP
                               1200 19th Street, NW, Suite 500
                                   Washington, DC 20036
                              Email: cathy.hinger@wbd.us.com
                               Email: david.carter@wbd.us.com

                                        Kurt Weaver
                              Womble Bond Dickinson (US) LLP
                              555 Fayetteville Street, Suite 1100
                                     Raleigh, NC 27061
                              Email: kurt.weaver@wbd-us.com



this 12th day of January, 2021.

                                                          /s/ Nigel F. Telman




                                               5
